        Case 6:19-cv-01920-MK       Document 12   Filed 05/27/20   Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                   EUGENE DIVISION



DAVID LEE HALL, II,                                     Case No. 6:19-cv-01920-MK
                                                                           ORDER
                 Plaintiff,

       v.

TRILLIUM COMMUNITY HEALTH
PLAN, OREGON HEALTH PLAN,

            Defendant,
_______________________________________
AIKEN, District Judge.

       Magistrate Judge Mustafa Kasubhai filed his Amended Findings and

Recommendations (“F&R”) (doc. 9) recommending that plaintiff’s case be dismissed,

with prejudice. This case is now before me. See 28 U.S.C. § 636(b)(1)(B) and Fed. R.

Civ. P. 72(b).

       When either party objects to any portion of a magistrate judge’s F&R, the

district court must make a de novo determination of that portion of the magistrate

judge’s report. See 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

Business Machines, Inc., 656 F.2d 1309, 1313 (9th Cir. 1981), cert denied, 455 U.S.

920 (1982).       In response to Magistrate Judge Kasubhai’s F&R, plaintiff filed a


Page 1 - ORDER
        Case 6:19-cv-01920-MK     Document 12      Filed 05/27/20   Page 2 of 2




document which is styled as a complaint. (doc. 11) However, having reviewed the

document and in the interest of fairness the Court construes the document as timely

objections to the F&R. Thus, the Court reviews the F&R de novo.

      Having reviewed the record of this case, the Court finds that the complaint

should be dismissed for failure to state a claim and for lack of subject matter

jurisdiction. Thus, the Court adopts Magistrate Judge Kasubhai’s F&R (doc. 9) in its

entirety. Accordingly, this action is dismissed.

      IT IS SO ORDERED.

                 27th day of May 2020.
      Dated this _____



                                    /s/Ann Aiken
                         _________________________________
                                     Ann Aiken
                            United States District Judge




Page 2 - ORDER
